     Case 2:19-cv-02372-KJM-DMC Document 20 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS CIMINO,                                    No. 2:19-CV-2372-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    WESTERN DENTAL SERVICES, INC.,
15                       Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. An

18   initial scheduling conference was held on September 2, 2020, before the undersigned in Redding,

19   California. Anthony E. Godsmith, Esq., appeared telephonically for plaintiff. Sheila E. Fix, Esq.,

20   appeared telephonically for defendant. Upon consideration of the joint status report on file in this

21   action, discussion with the parties, and good cause appearing therefor, the Court will, by this

22   order, set a schedule pursuant to Federal Rule of Civil Procedure 16(b).

23                  1.      No further joinder of parties or amendments to the pleadings is permitted

24   without leave of Court for good cause shown.

25                  2.      Jurisdiction and venue are not contested.

26                  3.      The parties have represented that initial disclosures pursuant to Federal

27   Rule of Civil Procedure 26(a) were exchanged on August 27, 2020.

28   ///
                                                       1
     Case 2:19-cv-02372-KJM-DMC Document 20 Filed 09/21/20 Page 2 of 2

 1                  4.      All non-expert discovery shall be completed and all motions pertaining to

 2   discovery shall be noticed to be heard by June 14, 2021.

 3                  5.      The parties shall exchange initial lists of expert witnesses no later than July

 4   12, 2021, and lists of rebuttal experts no later than August 16, 2021. Such disclosures must be

 5   made pursuant to Federal Rule of Civil Procedure 26(a)(2)(A) and (B). The parties are reminded

 6   of their obligation to supplement these disclosures when required under Federal Rule of Civil

 7   Procedure 26(e).

 8                  6.      All expert discovery shall be completed and all motions pertaining to

 9   discovery shall be noticed to be heard by September 13, 2021.

10                  7.      A settlement conference is set for September 20, 2021, at 9:00 a.m., before

11   the undersigned in Redding, California. The Court will provide the parties with further

12   instructions by separate order.

13                  8.      All dispositive motions shall be noticed to be heard by November 15, 2021.

14                  9.      The pre-trial conference and trial dates will be set by separate order.

15                  IT IS SO ORDERED.

16

17   Dated: September 18, 2020
                                                            ____________________________________
18                                                          DENNIS M. COTA
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
